Citation Nr: 1500007	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  11-09 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a skin condition of the groin.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified at a May 2014 Board hearing held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his Board hearing, the Veteran testified that several private providers had treated him for his three claimed conditions.  He submitted VA Forms 21-4142 immediately after the hearing for several providers.  Review of the record shows that VA has not sought or obtained records from two of these providers, Dr. Saldin and Dr. Jennart.  After obtaining any necessary authorization from the Veteran, these records should be obtained.  

The Veteran has reported that sleep apnea was first diagnosed in April 2005 at Southern Sleep Center.  The claims file does not contain records from Southern Sleep Center.  On remand, these should be obtained.  

The Veteran's service treatment records show a complaint of "trouble sleeping" for which he sought out a mental health professional.  At his hearing, the Veteran testified that he would wake up out of breath from nightmares, and that he self-medicated with alcohol due to his sleep problems.  Because it is not clear whether the Veteran's in-service sleep problems were secondary to his currently diagnosed mental health condition (denied in a September 2009 rating decision), or whether they constituted the onset of his sleep apnea first diagnosed in April 2005, a VA examination should be conducted to determine the etiology of his sleep apnea.  

The Veteran's private treatment records already associated with the claims file suggest that he had back symptomatology prior to his 1985 post-service motor vehicle accident, which triggers VA's duty to assist by providing a VA examination.  On remand, a VA examination should be conducted to determine the etiology of the claimed back disability.  

The Veteran's service treatment records reflect repeated sick call visits for a skin condition of the groin, and a 2007 VA treatment record shows a prescription for anti-fungal medication for his groin.  At his hearing, he testified that he has continued to have symptoms of this condition.  On remand, a skin examination should be conducted to determine the etiology of the Veteran's currently diagnosed skin condition of the groin.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining authorization from the Veteran, procure all outstanding records from Dr. Saldin, Dr. Jennart, and the Southern Sleep Center.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  

2.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of his back disability, sleep apnea, and skin condition of the groin.  The examination of the Veteran's claimed skin disability should be conducted during the "active" stage.  

The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s) so that pertinent aspects of the Veteran's medical history may be reviewed.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on examination findings, medical principles, and medical records, including available service treatment records, the VA examiner should opine as to whether it is at least as likely as not that the Veteran's sleep apnea, back disability, and his skin condition first manifested (or had onset) during his active military service or, are otherwise related to his military service.  

All opinions must include a complete rationale, citing to the specific evidence on which the opinion is based.  The examiner is to acknowledge and consider the Veteran's competent report of his symptoms.

3.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time for them to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



